Citation Nr: 0843591	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-35 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for residuals of right 
lateral meniscectomy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 1979 
and from August 1980 to May 1983.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont, which, in pertinent part, denied entitlement to a 
rating in excess of 10 percent for residuals of a right 
lateral meniscectomy.  

The veteran's claim was previously before the Board in 
November 2007, when the Board found that the veteran's right 
knee disability warranted three separate ratings of 10 
percent for right knee limitation of extension, right knee 
limitation of flexion, and right knee instability.  As the 
veteran testified in September 2007 that he was scheduled to 
undergo a right knee replacement later that month, the Board 
remanded the case for consideration of whether an increased 
rating was warranted for the residuals of the veteran's right 
knee lateral meniscectomy after his September 2007 knee 
replacement.  

In a June 2008 rating decision the Appeals Management Center 
(AMC) granted a 100 percent rating for the veteran's right 
knee condition for the period between September 27, 2007, and 
October 31, 2008, and a 30 percent rating thereafter.  The 
case has now been returned to the Board for further appellate 
action.

As the Board determined in its November 2007 decision that 
three separate 10 percent ratings were warranted for the 
veteran's right knee condition for the period prior to the 
veteran's September 27, 2007, total knee replacement, and the 
maximum rating was awarded for the period from September 27, 
2007 to October 31, 2008; the only remaining issue is that of 
entitlement to an increased rating for for the period 
beginning November 1, 2008.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As the veteran has been assigned a total disability 
evaluation for one year following his knee surgery in 
accordance with Diagnostic Code 5055, the Board is only 
concerned with the severity of the disability during the 
period beginning November 1, 2001.

The record contains no evidence addressing the severity of 
the veteran's right knee condition for the period beginning 
November 1, 2008.  In fact, the most recent evidence 
pertaining to the veteran's right knee is a VA treatment 
record dated in May 2008.  This record shows that the veteran 
was to receive follow up treatment at the orthopedic clinic.
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The September 2007 knee replacement suggests a 
worsening in the condition since the last VA examination.

Accordingly, the case is REMANDED for the following actions:


1.  The RO or the AMC should obtain the 
veteran's treatment records from the 
White River Junction VAMC for the period 
beginning May 2008.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee disability.  The claims 
folders should be made available to and 
reviewed by the examiner, and the 
examiner should note such review in the 
report.

a)  All indicated tests and studies 
should be performed, including range of 
motion studies in degrees.  

b)  The examiner should the ranges of 
right knee flexion and extension in 
degrees.

c)  The examiner should determine whether 
the right knee disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, pain, 
flare-ups or incoordination.


c)  The examiner should provide an 
opinion concerning the degree of severity 
(whether mild, moderate, or severe) of 
any instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should provide an opinion as 
to whether there is severe painful motion 
or weakness in the right knee.

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




